352 S.W.3d 682 (2011)
STATE Of Missouri, Respondent,
v.
Ricky CODY, Appellant.
No. ED 96475.
Missouri Court of Appeals, Eastern District, Division One.
November 15, 2011.
Craig A. Johnston, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Ricky Cody appeals from the judgment of the trial court entered after a jury convicted him of domestic assault in the second degree.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The commission's decision is affirmed in accordance with Rule 30.25(b).